DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1 – 20 are allowable. The restriction requirement among spices, as set forth in the Office action mailed on 03/09/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among species is withdrawn.  Claims 8 – 10 and 18, and 19, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments

Applicant’s arguments, see page 14, second paragraph, filed 08/25/2021, with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejection of claims 1 and 13 has been withdrawn.

The examiners 35 U.S.C. 112 (f) claim notification to claims 1 - 10 have been withdrawn in view of the amendments applicant made in response on 08/25/2021.

The examiners 35 U.S.C. 112 a rejection to claims 1 - 10 have been withdrawn in view of the amendments applicant made in response on 08/25/2021.

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:



With respect to claim 1 the prior art discloses A signal processing apparatus, comprising:
 an A/D conversion unit configured to perform, in a first period, A/D conversion on a first pixel output of an analog signal to obtain digital data; 
and a processor configured to stop drive of a shift register that controls transfer of the digital data.

However, the prior art does not teach or fairly suggest wherein the drive of the shift register is stopped in one of a part or an entirety of the first period in which the A/D conversion is performed on the first pixel output of the analog signal.

With respect to claim 13 the prior art discloses A signal processing method, comprising: 
performing, by an A/D conversion unit, in a specific period, A/D conversion on a pixel output of an analog signal to obtain digital data; 
and stopping, by a processor, driving of a shift register controlling transfer of the digital data.

However, the prior art does not teach or fairly suggest wherein the drive of the shift register is stopped in one of a part or an entirety of the specific period in which the A/D conversion is performed on the pixel output of the analog signal.

With respect to claim 14 the prior art discloses An imaging element, comprising: 
a pixel array that includes a plurality of pixels, 
wherein each pixel of the plurality of pixels is configured to photoelectrically convert incident light; 
an A/D conversion unit configured to perform, in a first period, A/D conversion on a first pixel output of an analog signal obtained from the pixel array, 
wherein the A/D conversion on the first pixel output is performed to obtain digital data; 
a holding unit configured to hold the digital data obtained based on the A/D conversion on the first pixel output by the A/D conversion unit.

However, the prior art does not teach or fairly suggest a sense amplifier configured to convert the digital data read out from the holding unit from a current to a voltage; 
a shift register configured to: 
control drive of each of the holding unit and the sense amplifier; 
and control transfer of the digital data based on the control of the drive of the holding unit and the sense amplifier; 
and a processor configured to stop drive of the shift register in one of a part or an entirety of the first period in which the A/D conversion is performed on the first pixel output by the A/D conversion unit.


an imaging unit configured to capture an image of a subject to obtain image data; 
and an image processing unit configured to performs image processing on the image data, 
wherein the imaging unit includes: 
a pixel array that includes a plurality of pixels, 
wherein each pixel of the plurality of pixels is configured to photoelectrically convert incident light; 
an A/D conversion unit configured to perform, in a specific period, A/D conversion on a pixel output of an analog signal obtained from the pixel array, 
wherein the A/D conversion on the pixel output is performed to obtain digital data; 
a holding unit configured to hold the digital data obtained based on the A/D conversion on the pixel output by the A/D conversion unit.

However, the prior art does not teach or fairly suggest a sense amplifier configured to convert the digital data read out from the holding unit from a current to a voltage; 
a shift register configured to: 
control drive of each of the holding unit and the sense amplifier; 
and control transfer of the digital data based on the control of the drive of the holding unit and the sense amplifier; 
and a processor configured to stop drive of the shift register in one of a part or an entirety of the specific period in which the A/D conversion is performed on the pixel output by the A/D conversion unit.

Dependent claims 2 – 12 and 15 - 19 are allowable for at least the reason that they depend on allowable independent claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696